 Case: 4:21-cv-00071-JAR Doc. #: 65 Filed: 04/30/21 Page: 1 of 2 PageID #: 833




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


RONNOCO COFFEE, LLC,                         )
d/b/a RONNOCO BEVERAGE                       )
SOLUTIONS,                                   )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )       No. 4:21-CV-00071 JAR
                                             )
KEVIN CASTAGNA and                           )
JEREMY TORRES,                               )
                                             )
               Defendants.                   )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff Ronnoco’s Motion for Leave to File First

Amended Verified Complaint. (Doc. No. 52). The motion is fully briefed and ready for

disposition.

       Ronnoco has moved for leave to amend its complaint in three respects: (i) to correct its

state of organization (Delaware rather than Missouri); (ii) to clarify its corporate structure; and

(iii) to withdraw its demand for a jury trial. Defendants do not oppose leave to amend Ronnoco’s

state of incorporation or to clarify Ronnoco’s corporate structure, provided that corporate

structure is accurately reflected by documents produced in discovery. (Doc. No. 57 at 7).

Defendants do, however, oppose leave to withdraw Ronnoco’s demand for a jury trial, arguing

that Ronnoco cannot do so without their consent, citing Fed. R. Civ. P. 38(d). (Id. at 3-4). The

Court has considered the jury trial issue and Defendants’ arguments and concluded that the trial

of this case will proceed as a bench trial rather than a jury trial. (Doc. No. 63 at 2) (“The Court




                                                 1
 Case: 4:21-cv-00071-JAR Doc. #: 65 Filed: 04/30/21 Page: 2 of 2 PageID #: 834




finds the jury waiver provision of the [Fair Competition] Agreements are enforceable and will set

this matter for a bench trial.”). Because Ronnoco’s motion is otherwise unopposed,

       IT IS HEREBY ORDERED that Plaintiff’s Motion for Leave to File First Amended

Verified Complaint [52] is GRANTED. The Clerk is directed to docket Plaintiff’s First

Amended Verified Complaint, which is attached as Exhibit 1 to its motion.


Dated this 30th day of April, 2021.



                                                JOHN A. ROSS
                                                UNITED STATES DISTRICT JUDGE




                                               2
